 GENERAL FOODS CORPORATION265GENERAL FOODS CORPORATION, MAXWELL HousE DIVISIONandINTER-NATIONAL UNION OF OPERATING ENGINEERS, STATIONARY LOCAL No_39, AFL, PETITIONER.Case No. 2O-RC-556. October 6, 1954Decision and Direction of ElectionUpon a petition duly filed, a hearing was held before AlbertSchneider, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9,(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit of all boiler operators, excluding officeclerical employees, production and maintenance employees, guards,and all supervisors.The Employer and the Intervenor, WarehouseUnion, Local No. 12, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, AFL, contend that theonly appropriate unit is one of all hourly paid production, mainte-nance, shipping, and receiving employees, excluding office clericalemployees, professional employees, guards, and all supervisors.'Boththe Employer and the Intervenor urge that the unit proposed by thePetitioner is inappropriate (1) because of the high degree of integra-tion between the boilerroom operations and the production process,particularly that of the soluble coffee process division, and (2) becausethe employees sought are allegedly not engineers of the type tradition-ally represented by Petitioner.The Employer operates a coffee processing plant at San Leandro,California, consisting of a main building and warehouse, an auxiliarywarehouse, a soluble process building, and a boilerroom building.Thepurpose of the boilerroom operation is to produce steam used in theprocessing operations of the plant and to burn and dispose of the spentor waste coffee grounds from the soluble process.The boilerroombuilding houses the boilers, a specially equipped furnace, the coolertower, food water pumps, deaerators, and other auxiliary boilerroomequipment, and the coffee grounds disposal equipment includingvibrating screens, screw conveyors, waste press, and the feeder to thefurnace which uses the waste grounds as fuel.' This is substantially the unit covered by the bargaining agreement currently being rene-gotiated by the Employer and Intervenor.110 NLRB No. 31. 266DECISIONSOF NATIONALLABOR RELATIONS BOARDThe four boiler operators, under the supervision of the assistantplant engineer, operate and maintain all of the boilerroom equipment,on 3 shifts of 8 hours, 7 days a week. In connection with their workthey are required to keep a log of temperatures, pressures, and eventswhich take place while on duty, and to perform general maintenancekeeping piping connections tight, packing pumps, and lubricatingpumps and conveyors.Major repairs are performed by maintenancedepartment employees.The Employer has no apprentice trainingprogram for boiler operators.The boiler operators were hired some18 months ago on the basis of their prior boilerroom experience. Theirjob titles and wage rates were incorporated into the Intervenor's 1951bargaining agreement by a supplemental agreement effective June 12,1953.Although certain employees in the soluble coffee process opera-tion use steam pressure equipment, there is no interchange or transferof employees between the boilerroom and other departments.In view of the foregoing, we find that the boiler operators in theboilerroom constitute a distinct, homogeneous, and functionally coher-ent departmental group such as the Board has held may constitute aseparate appropriate unit.'Moreover, they are requested by a unionwhich historically and traditionally represents such powerhouse units.Under these circumstances, we find that the following employees mayconstitute a separate unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act, if they-so desire :All boilerroom employees at the San Leandro, California, plant,of the Employer, excluding office clerical employees, production,maintenance, shipping and receiving employees, guards, and all super-visors as defined in the Act.If a majority vote for the Petitioner, they will be taken to haveindicated their desire to be represented in a separate unit, and theRegional Director conducting the election directed herein is in-structed, in that event, to issue a certification of representatives to thePetitioner for such unit, which the Board, under the circumstances,finds to be appropriate for purposes of collective bargaining.If, how-ever, a majority vote for the Intervenor, they will be taken to haveindicated their desire to remain part of the existing production and-maintenance unit, and the Regional Director is instructed to issue a,certificate of results of election to such effect.[Text of Direction of Election omitted from publication.]2We find no merit in the contention that, because the steam produced by the boilers isused in the processing of the product rather than to produce power to drive productionmachinery,boiler operators are removed from the category of employees usually found inpowerhouse units, nor do we agree that this factor of integration militates against thepropriety of a separate unit.SeeAmerican Potash & Chemical Corp.,107 NLRB 1418.Also seeNew England Confectionery Company,108 NLRB 728;Stauffer Chemical Com-,pany,108 NLRB 1037